UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) January 15, 2013 DEL TORO SILVER CORP. (Exact name of registrant as specified in its charter) Nevada 000-52499 98-0515290 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer IdentificationNo.) Suite 320 North Carson Street, Carson City, Nevada 89701 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement On August 31, 2012, Del Toro Silver Corp. (the “Company”) entered into a Partial Purchase Option Agreement, as amended on September 21, 2012, with Natchez Pass LLC to acquire up to a 67.5% interest, in leasehold interests to land in Pershing County, Nevada. Effective January 15, 2013, the Company and Natchez Pass LLC have entered into a second amendment to amend Section 3 of the Partial Purchase Option Agreement to provide for two additional 60 day extensions of the due diligence period for $7,000 per extension. Should the Company opt to exercise its third option under Section 2.3 of the Partial Purchase Option Agreement, the Company shall, reimburse Natchez Pass LLC, under the year 1 work plan, for the amounts Natchez Pass LLC expends on improvements undertaken for the assets (as defined in Section 1 of the Partial Purchase Option Agreement). Item 9.01 Financial Statements and Exhibits Natchez Pass Partial Purchase Option Agreement, Second Amendment, dated January 15, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DEL TORO SILVER CORP. /s/ Greg Painter Greg Painter President, Chief Executive Officer, Secretary, Treasurer and Director Date: January 16, 2013
